In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother and the father separately appeal from two orders of fact-finding and disposition (one as to each child) of the Family Court, Kings County (Hamill, J.), both dated August 22, 2006, which, after fact-finding and dispositional hearings, found that they permanently neglected the subject children, terminated their parental rights, and transferred custody and guardianship of the children to mercyFirst and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the orders are affirmed, without costs or disbursements.
The Family Court properly terminated the mother’s and the father’s parental rights upon the ground of permanent neglect (see Social Services Law § 384-b [7] [a]). For a continuous period of 17 months following the children’s placement into foster *685care, the mother and the father failed to plan for the children’s return despite the diligent efforts of the petitioner mercyFirst to strengthen and encourage the parental relationship (see Matter of Nathaniel T., 67 NY2d 838, 840 [1986]; Matter of Tynell S., 43 AD3d 1171 [2007]; Matter of Darlene L., 38 AD3d 552 [2007]; Social Services Law § 384-b [7] [a], [c]). The court properly committed the children to the care and custody of mercyFirst and the Commissioner of Social Services of the City of New York for the purpose of adoption (see Matter of Evelyn Moncrieff G., 42 AD3d 568 [2007]; Matter of Vincent Anthony C., 235 AD2d 283 [1997]).
The mother’s and the father’s remaining contentions are without merit. Rivera, J.R, Lifson, Angiolillo and Balkin, JJ., concur.